DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive.
Applicant has argued against the rejection of claims 7-8 and 12 under 35 USC 112(b) for the use of the term “substantially” based upon the presence of the term in other patent literature and their inclusion of a definition in Para. 0068. The presence of a term in other patent literature does not establish the term as used in the pending claims as definite. Regarding Applicant’s definition, as identified in the previous Office Action the definition provided by Applicant is insufficient for establishing definiteness. Applicant’s definition of “substantially” is reproduced below:
 As used herein, the terms “substantial” and “substantially” means, when comparing various parts to one another, that the parts being compared are equal to or are so close enough in dimension that one skill in the art would consider the same. Substantial and substantially, as used herein, are not limited to a single dimension and specifically include a range of values for those parts being compared. The range of values, both above and below (e.g., or greater/lesser or larger/smaller), includes a variance that one skilled in the art would know to be a reasonable tolerance for the parts mentioned.

	Not only does this definition state “are not limited to a single dimension and specifically include a range of values”, but the definition does not appear to be applicable to the limitations in question. 

	Claim 7 requires a chair arm to achieve a “substantially horizontal orientation”. This limitation doesn’t compare dimensions of two similar parts and it has not been established what Applicant would consider “substantially” horizontal. Would a 15 degrees inclination be “substantially horizontal”? What about 5 or 20 degrees?
	Claim 8 requires a seating surface to achieve a “substantially vertical orientation”. This limitation doesn’t compare dimensions of two similar parts and it has not been established what Applicant would consider “substantially” vertical. Would a 15 degrees tilt be “substantially vertical”? What about 5 or 20 degrees?
	Claim 8 requires a seating surface to achieve a “substantially horizontal orientation”. This limitation doesn’t compare dimensions of two similar parts and it has not been established what Applicant would consider “substantially” horizontal. Would a 15 degrees incline be “substantially horizontal”? What about 5 or 20 degrees?

	Applicant has argued against the Objections to the Drawings. 
	Applicant has argued that their figures sufficiently depict the claimed drive assembly because they depict the lifting assembly moving between the claimed positions/configurations to which the Examiner disagrees. Applicant’s claims and arguments both indicate that they believe their drive assembly and its ability to manipulate the lifting assembly in the manner claimed is inventive over the prior art. Applicant has also expressed in their arguments that they believe the 
	Furthermore Applicant has argued that their “drive assembly” can include active configurations, passive configurations or a combination of active and passive configurations. However Applicant has not depicted any of these configurations or how they work together. 
	Applicant has also not defined what would be considered a “passive drive assembly” other than weighting or shaping the chair arm “accordingly” yet they argue that any drive assembly action not specifically claimed as powered can be achieved through a passive system. Applicant claims their drive assembly permits rotation of their lifting beam but argues this system can be a passive system. How would a drive system passively rotate the lifting beam? Is there some undefined mechanical assembly (gears, bearings, intentional distribution of weight) that causes this rotation? If so how is the beam held in one position or another? How is it released from one position? How does it know to change position or how does a user initiate a change in positions?  Is Applicant simply claiming that a user can physically move the chair? If a user were to lift a standard office chair off the ground and flip it over does it now have a “passive drive assembly configured to raise and flip the chair”?
	Applicant has argued that the figures depict a drive assembly which “passively” pivots the chair arm by gravity due to weighting the chair or shaping the chair arm and chair accordingly. The Examiner disagrees as the claims and disclosure indicate that the chair arm is moved from an initial vertical storage position meaning at the minimum there must be some mechanism or system, which is not depicted, for retaining the chair arm in the storage position and then releasing it. Furthermore claim 14 calls for the chair arm to pivot passively while claim 13 calls for the pivoting to be active. However there do not appear to be two separate chair arm 
	For at least he reasons described above the details of the drive assembly and how it achieves the claimed functions are integral to the alleged inventiveness of the device and must be depicted.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lift being attached to an existing wall, being a “retrofit” device, being a removable device and “primarily resides inside the water containing structure”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 1 and 20 call for the lifting device to have a base assembly “configured to attach to the interior wall” and “at least a portion of the base assembly remain submerged in the water containing structure”. The limitations of claim 1 and 20 do not require the device to be removable, do not define how the base assembly and housing are attached or fixed to the interior wall, does not actually require attachment to the interior walls (“configured to” and “to be fixed”) and does not require the interior wall to be an existing structure which a lifting device is later installed onto.


Applicant has argued that no part of the chair lift structure disclosed by Schaffer resides within the water enclosure to which the Examiner disagrees. As can be clearly seen in Figs. 3 and 6 the base assembly (41) is interior of the bathtub exterior walls (21W) and its interior is exposed to the water in the tub through the slot (41S) and as such is within the water enclosure. An additional reference number was not cited as the reference number for the lifting assembly was already cited and its presence within the water closure was clear from the figures. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Applicant has argued that there would be no motivation to have the chair of Schaffer rotate as Schaffer only discloses vertical motion. The Examiner disagrees as Schaffer already discloses that the chair rotates as depicted in Figs. 1 and 2. As such Applicant’s arguments regarding there being no motivation to have the chair of Schaffer rotate are unpersuasive. Schaffer does not specify that an active drive system causes the rotation and as . 
Applicant has argued that there would be no motivation or benefit to vertically move the chair arm to a storage position because Schaffer does not disclose the seat moving in such a manner. The Examiner disagrees, as explained in the Office Action one of ordinary skill would recognize that folding the chair arm to a vertical storage position would make the system more compact. This would, for example, provide a greater floor area for a user to lay on.

	The remainder of Applicant’s arguments pertaining to the dependent claims are based upon the alleged allowability of the independent claims, which was addressed above, and as such are not convincing.

Drawings
The drawings were received on 2/8/21.  These drawings are not acceptable.
The proposed replacement drawings would introduce new matter in regards to the installation location of the drive and power source.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
a drive assembly which connects to the lifting beam and which raises, lowers and rotates the lifting beam with respect to the lifting arm chamber;
a chair movably connected to the chair arm in which the chair itself moves between a stowed and deployed position (if this is what Applicant intends with their claim language, see Claim Objections below);
a chair arm which is connected to an interior area of a lifting beam through a slot formed on the exterior of the lifting beam in which the arm moves between a completely vertical position completely within the lifting beam while connected to a chair (Figures lack details of the arm or its connection within the lifting beam making it unclear if any depiction is provided of the chair arm being “substantially within” the base housing and/or “substantially parallel” to the vertical axis and/or both at the same time; also “substantially” has not been properly defined so it is unclear if the depicted arrangements meet the claim requirements);
a drive assembly which connects to the lifting beam and which raises, lowers and rotates the lifting beam with respect to the lifting arm chamber, the drive assembly also actively pivoting the chair arm with respect to the lifting beam;
a drive assembly which connects to the lifting beam and which raises, lowers and rotates the lifting beam with respect to the lifting arm chamber, the drive assembly also “passively” pivoting the chair arm “by gravity” with respect to the lifting beam; 
a drive assembly which connects to the lifting beam and which raises, lowers and rotates the lifting beam with respect to the lifting arm chamber, the drive assembly also moving a seat back and a footrest of the chair between stowed and deployed positions;
a connector shaped and configured to be fixed to the existing interior wall
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The amendment filed 2/28/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the location of the drive and power source.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 calls for the chair to be “movably connected to the chair arm”. The figures and specification (Para. 0075) indicate the chair is “rigidly connected” to the chair arm and does not move in relation to the chair arm. For the purpose of examination the claim is being interpreted to require the chair be fixed to and move with the chair arm however clarification is requested. 
Appropriate correction is required.

Claim Interpretation
Claim 21 includes in its preamble that the device is a “retrofitting lift” for transporting a person into and out from a “pool”. As this language is in the preamble it is unclear whether Applicant intends for this language to impose limitations on the claimed invention. Additionally Applicant has not defined what would be considered a “retrofitting lift”. For the purpose of compact prosecution the claim will be examined to require a lift capable of being attached to a pool.

	The use of the term “drive assembly” is used through the claims to define what is causing various movements. At times Applicant clarifies that the drive assembly is active (Claim 13) or passive (Claim 14) while at other times they make no comment and instead merely claim that the drive assembly causes an action/motion (Claim 19) which in their arguments Applicant indicates such claims permit an active or passive system to accomplish these movements. Applicant has not properly defined a “passive” drive assembly, the figures do not disclose any sort of “passive” drive assembly and it would appear impermissible to interpret a “drive assembly” (which the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 21 calls for a “retrofitting lift for transporting a person into and out from a pool having an existing interior wall” in the preamble. Nothing in the original disclosure mentions or requires the system being a “retrofit system” or being attached to an existing interior wall. 
Claim 21 calls for a base housing to have “a connector shaped and configured to be fixed to the existing interior wall”. Nothing in the original disclosure mentions such a connector.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "substantially within" in claim 7 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Applicant has attempted to define the term “substantially” as an undefined range not limited to a single dimension.
	Claim 8 is rejected due to its dependency from claim 7.

	The term "substantially horizontal orientation" in claim 7 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant has attempted to define the term “substantially” as an undefined range not limited to a single dimension.
	Claim 8 is rejected due to its dependency from claim 7.

	The term "substantially vertical orientation" in claim 8 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant has attempted to define the term “substantially” as an undefined range not limited to a single dimension.

	The term "substantially horizontal orientation" in claim 8 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant has attempted to define the term “substantially” as an undefined range not limited to a single dimension.

substantially parallel" in claim 12 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant has attempted to define the term “substantially” as an undefined range not limited to a single dimension.

	The term "substantially within" in claim 12 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant has attempted to define the term “substantially” as an undefined range not limited to a single dimension.

	The term "substantially horizontal" in claim 12 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant has attempted to define the term “substantially” as an undefined range not limited to a single dimension.
	
Claim 21 recites the limitation "the lifting beam and the chair arm and the chair" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The chair arm and chair are not introduced until lines 15-18 of the claim, after this limitation already states “the chair arm and the chair”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,351,860 (Schaffer) in view of US 2008/0010740 (Tenan) and US 2011/0278884 (Marchesi).
	Regarding claims 1-3 and 5-6, Schaffer discloses a lift for transporting a person into and out from a water containing structure having an interior wall, the lift comprising:
	a waterproof base assembly (41) configured to attach (C1 L63-65) to the interior wall (21W) (Fig. 6) and have at least a portion of the base assembly remain submerged in the water containing structure, the base assembly comprising a base housing (41L) to be fixed (C1 L63-65) to the interior wall (21W), the base housing extending to the floor (23) of the water containing structure (Fig. 1, 3) and comprising a curved exterior surface (Fig. 1, 2) defining a lifting arm chamber with a vertical arm slot (4IS) that communicates and extends from an interior of the lifting arm chamber to the exterior surface;

		a lifting beam (71) movably disposed with respect to the base housing and defining a seat arm chamber (75); and
		a chair assembly comprising:
			a chair arm (113) which is a beam connected to the lifting beam, the chair arm fits within and moves with respect to the vertical slot of the base housing;
			a chair (111) having a seating surface, the seating surface connected to the chair arm to travel with the arm; and
	a drive assembly (81/91/95) operatively connected at least to the lifting beam an configured to raise and lower the lifting beam with respect to the lifting arm chamber.
	Schaffer, however, does not disclose that the chair arm extends into the seat arm chamber or that the drive system causes rotation of the chair arm/lifting beam. Schaffer also does not disclose that the chair arm moves between a stowed (vertical) position and a deployed (horizontal) position.
	Tenan teaches a lift for a water containing structure comprising a base assembly (14) comprising a chair (24) mounted to a movable chair arm (38) which extends through a slot (22) to connect to a lifting beam (14/18/36) within a seat arm chamber (18/36) of the lifting beam. The chair arm is moved vertically and rotated horizontally by a drive system (20/26/28/30).
	It would have been obvious to one of ordinary skill in the art to utilize a drive system which moves the lifting beam vertically and rotationally in which the chair arm extends into the seat arm chamber of the lifting beam, such as that taught by Tenan, to assist users with getting into and out of the water containing structure and since the different drive systems are recognized equivalents in the art.

	It would have been obvious to one of ordinary skill in the art to make the chair arm capable of pivoting between a stowed and deployed position, as taught by Marchesi, so that when not in use the chair occupies a minimum amount of space within the water containing structure.

	Regarding claim 4, Shaffer does not state that the housing is hemi-cylindrical in shape. Instead Shaffer states that the housing is located in a corner of the water containing structure and as such forms a quarter-cylindrical shape through its curved exterior surface. It would have been an obvious matter of design choice to a person of ordinary skill in the art to shape the base housing as a hemi-cylindrical shape because Applicant has not disclosed that shaping the base housing in such a manner provides an advantage, is used for a particular purpose or solves a stated problem. One or ordinary skill in the art, furthermore, would have expected Schaffer’s base housing, and applicant’s invention, to perform equally well with either the base housing shape of Schaffer or the claimed hemi-cylindrical shape because both shapes permit the base housing to be properly installed at its selected location in the container (corner or wall) while occupying a minimum amount of space within the container.

	Regarding claim 7, Schaffer in view of Tenan and Marchesi teaches a lift comprising a chair arm which extends through a slot into a seat arm chamber and rotates between a vertical and horizontal position, the resulting structure requiring at least a portion of the chair arm to 

	Regarding claim 8, Schaffer in view of Tenan and Marchesi teaches a lift assembly comprising a lifting arm chamber which defines a vertical axis (the lift assembly is straight up and down) and in which when the chair arm is in a vertical position the seating surface is in a vertical position parallel to this axis and when the chair arm is in a deployed position the seating surface is horizontal as previously discussed.

	 Regarding claims 11 and 12, Schaffer in view of Tenan and Marchesi teaches a lift assembly comprising a lifting arm chamber which has a vertical axis (the lift assembly is straight up and down) and in which when the chair arm is in a vertical position the seating surface is in a vertical position parallel to this axis and when the chair arm is in a deployed position the seating surface is horizontal as previously discussed.

	Regarding claims 13 and 14, Schaffer in view of Tenan and Marchesi teaches a lift assembly comprising a chair arm/seating surface which pivots between a vertical and horizontal position, the chair arm configured to pivot to the horizontal through the drive system or through gravity as previously discussed. 

	Regarding claim 15, Schaffer states that the drive assembly comprises a power source (85) and a drive (81) powered by the power source.

	Regarding claim 19, Schaffer in view of Tenan and Marchesi teaches a lift assembly comprising a drive assembly configured to raise the lifting beam to place the chair above water present within the water containing structure and to rotate the lifting beam to move the chair from above the water to over a deck of the water-containing structure as previously discussed. 

	Regarding claim 20, Schaffer discloses a lift for transporting a person into and out from a water containing structure having an interior wall, the lift comprising:
	a waterproof base assembly (41) configured to attach to the interior wall (Fig. 6) and have at least a portion of the base assembly remain submerged in the water containing structure;
	a waterproof seat assembly comprising:
		a lifting beam (71) movably disposed with respect to the base assembly and defining a seat arm chamber (75); and
		a chair assembly comprising:
			a chair arm (113) connected to the lifting beam;
			a chair (111) having a seating surface connected to the chair arm to travel with the arm; and
	a drive assembly (81/91/95) operatively coupled at least to the lifting beam an configured to raise and lower the lifting beam with respect to the lifting arm chamber.
	Schaffer, however, does not disclose that the chair arm extends into the seat arm chamber or that the drive system causes rotation of the chair arm/lifting beam. Schaffer also does not disclose that the chair arm moves between a stowed (vertical) position and a deployed (horizontal) position.

	It would have been obvious to one of ordinary skill in the art to utilize a drive system which moves the lifting beam vertically and rotationally in which the chair arm extends into the seat arm chamber of the lifting beam, such as that taught by Tenan, to assist users with getting into and out of the water containing structure and since the different drive systems are recognized equivalents in the art.
	Marchesi teaches a seat assembly (4) comprising a seat portion (12) which can be moved by a drive system between a stowed (vertical) position and a deployed (horizontal) position (Para. 0021,0024).
	It would have been obvious to one of ordinary skill in the art to make the chair arm capable of pivoting between a stowed and deployed position, as taught by Marchesi, so that when not in use the chair occupies a minimum amount of space within the water containing structure. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Tenan and Marchesi as applied to claim 1 above, and further in view of US 5,715,545 (Forwick).
	Regarding claim 9, Schaffer in view of Tenan and Marchesi teaches the invention as previously discussed however Schaffer does not state that the lifting beam raises from the lifting beam chamber.

	It would have been obvious to one of ordinary skill in the art to have the lifting beam raise out of the lifting chamber to reach its deployed position and lower into the chamber as a stored position, as taught by Forwick, to permit the lifting beam to raise to a required height during use while minimizing the space it occupies during storage.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Tenan and Marchesi as applied to claim 15 above, and further in view of US 2015/0013059 (Kelly).
	Regarding claim 16, Schaffer does not state that the drive assembly comprises a motor and a replaceable battery.
	Kelly teaches a lift system (10) for a pool comprising a chair assembly (14) which is raised and lowered by a drive assembly (116) comprising a motor (162) and replaceable battery (164).
	It would have been obvious to one of ordinary skill in the art to utilize alternate drive assemblies such as one comprising a motor and replaceable battery, as taught by Kelly, to permit the lifting system be operable independent of the presence of water in the bathtub.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Tenan and Marchesi as applied to claim 15 above, and further in view of US 2004/0098801 (Sherlock).
	Regarding claim 17, Schaffer discloses that the drive assembly is powered by electricity (85) but does not state that the drive assembly comprises a replaceable hermetically sealed motor or battery.
	Sherlock teaches a lift assembly for a bathtub comprising a drive assembly (Fig. 44) which comprises electronic components including a battery (570) which is housed in a container which is air (hermetically sealed) and water tight (Para. 0156).
	It would have been obvious to one of ordinary skill in the art to hermetically seal components of the drive assembly, as taught by Sherlock, to prevent components, especially any electronics, from being damaged by water, water vapor, dust or other substances. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Tenan and Marchesi as applied to claim 15 above, and further in view of EP1029525 (Humpherson) and US 2018/0319293 (Joshi).
	Regarding claim 18, Schaffer in view of Tenan and Marchesi teaches the formation of a lift comprising a chair with a backrest in which the chair is movable between a stowed and deployed position by the drive assembly as previously discussed. However Schaffer does not state that the backrest is also moveable by the drive assembly or the inclusion of a moveable footrest.
	Humpherson teaches a lift (10) comprising a chair (13) with a footrest (14) movable by the drive assembly (Para. 0018-0022).

	 Joshi teaches a seat assembly comprising a seating portion (14) and a backrest (12), the backrest movable between a deployed position (Fig. 4) and a stowed position (Fig. 7) by a motorized drive assembly (Para. 0044).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Tenan, Marchesi, Sherlock and US 6,378,659 (Krumbeck).
	Regarding claim 21, Schaffer discloses a retrofitting lift for transporting a person into and out from a water containing structure having an interior wall, the lift comprising:
	a waterproof base assembly (41) configured to attach (C1 L63-65) to the interior wall (21W) (Fig. 6) and have at least a portion of the base assembly remain submerged in the water containing structure, the base assembly comprising a base housing (41L) to be fixed (C1 L63-65) to the interior wall (21W), the base housing having an exterior surface (Fig. 1, 2) and defining a lifting arm chamber with a vertical arm slot (4IS) that communicates and extends from an interior of the lifting arm chamber to the exterior surface;
	a water proof seat assembly comprising:
		a lifting beam (71) movably disposed with respect to the base housing and defining a seat arm chamber (75), and;
		a chair assembly capable of pivoting/rotating from within the water containing structure to outside of the water containing structure (Fig. 1) comprising:

			the chair (111) having a seating surface, the seating surface connected to the chair arm to travel with the arm; and
	the lifting beam having a stowed position (Fig. 6) in which the lifting beam, the chair arm and the chair are all submerged under water;
	a drive assembly (81/91/95) operatively connected at least to the lifting beam an configured to raise and lower the lifting beam with respect to the lifting arm chamber.
	Schaffer, however, does not specify use of the lift with a pool and doesn’t disclose that the chair arm extends into the seat arm chamber or that the drive system causes rotation of the chair arm/lifting beam. Schaffer also does not disclose that the chair arm moves between a stowed (vertical) position and a deployed (horizontal) position.
	Tenan teaches a lift for a water containing structure comprising a base assembly (14) comprising a chair (24) mounted to a movable chair arm (38) which extends through a slot (22) to connect to a lifting beam (14/18/36) within a seat arm chamber (18/36) of the lifting beam. The chair arm is moved vertically and rotated horizontally by a drive system (20/26/28/30).
	It would have been obvious to one of ordinary skill in the art to utilize a drive system which moves the lifting beam vertically and rotationally in which the chair arm extends into the seat arm chamber of the lifting beam, such as that taught by Tenan, to assist users with getting into and out of the water containing structure and since the different drive systems are recognized equivalents in the art.

	It would have been obvious to one of ordinary skill in the art to make the chair arm capable of pivoting between a stowed and deployed position, as taught by Marchesi, so that when not in use the chair occupies a minimum amount of space within the water containing structure.
	Sherlock teaches a lift assembly (22) for use in a bath (20). Sherlock further teaches that the “bath” can be a hot tub, pool, shower, whirlpool or bathtub (Para. 0062).
	It would have been obvious to utilize the lift in other structures such as pool, as taught by Sherlock, to provide greater access and mobility to users who are elderly, injured or otherwise require additional assistance getting into an out of a pool. 
	Krumbeck teaches a lift assembly for a pool comprising a base housing (110) with a connector (218) shaped and configured to be fixed to an existing interior wall.
	It would have been obvious to one of ordinary skill in the art to provide a connector, as taught by Krumbeck, to facilitate attaching the lifting assembly to the wall.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754